Chief Justice Bibb
delivered the Opinion of the Court.
The assignor, Chism, won money of Brown, at cards, and at the same time Brown won money of the decedent, Webb, at cards, upon these considerations, the decedent, Webb, executed his note for $250, to Chism, who assigned it to Gill. -Webb paid S140 to Gill, and for the residue, a judgment at law was obtained by Gill, against the maker of the note. The administrator of Webb exhibited his bill, for relief against the judgment, and to recover back from Gill the money received.
So much of the decree as enjoins the judgment at law, for the sum unpaid, with cost, is approved; but so much of the decree as orders Gill, the assignee, to refund the sum by him received, is disapproved, because it is contrary to the.principle of the case of Downs vs. Quarles and Crittenden. Litt. Sel. Cas. 489.
It is. therefore, decreed and ordered that the said decree be reversed in part, and affirmed in part, and the cause is remanded to the circuit court, with directions to that court to reform the decree according to the foregoing opinion, — and it is further decreed and ordered, that the defendant pay to the plaintiff, bis costs in this court, in this behalf expended.